DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
Status of the Claims
In the amendment dated 02/08/2022, claims 40-41 are new, claim 29 is cancelled.
 Claims 1, 9-11, 14, 21-23, and 30-41 are pending.
Claims 1, 9-11, 14, 21-23, and 30-39 have been amended.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a mobile device in communication with the computing device and configured to: display the captured at least one image ... completed cooking cycle” recited in claims 1 and 38 use(s) a generic placeholder “mobile device” that is coupled with functional language “configured to: display the captured at least one image…. completed cooking cycle” without reciting sufficient structure to perform the recited function.
With regards to the corresponding structure of the claimed “mobile device”, Applicant’s Specification, para.0017 recites: “mobile device 74 such as a smart phone or tablet”. Thus, the spec describes the corresponding structure of it.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1, 9-11, 14, 21-23, and 30-41 are objected to because of the following informalities:  
Claims 1 and 38 have the lines: “_____” in front of limitations. These lines: “_____” should be removed.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9-11, 14, 21-23, 30, 32, 37-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US 20180292092 A1, previously cited) in view of Dadlani Mahtani (US 20120048122 A1, newly cited)
Regarding claim 1, Bhogal discloses
A cooking appliance system (cooking system shown in fig.4), comprising: 
a cooking appliance (oven 100, see figs.4 and 6), comprising: 
a cooking chamber (oven cavity 200, see fig.6) for receiving a food item for cooking (see para.0039);
a door (door shown in fig.6) providing selective access to the cooking chamber (oven cavity 200); 
an imaging device (optical sensor/ camera 710, see figs.8-10. See para.0112, the optical sensor 710 include camera 710) located within one of the cooking chamber or the door (see para.0043 and figs.8-10), the imaging device (optical sensor/ camera 710) having a field of view including at least a portion of the cooking chamber (oven cavity 200) and configured to capture an image of the food item inside the cooking chamber (see para.0042: “optical sensor 710 that functions to measure optical data about the cooking cavity 200 (e.g., foodstuff 10 within the cooking cavity 200”);  
	a memory (database or memory, see para.0058 and para.0165) for storing pre-programmed desired color levels of the food (see para.0058 and 0108, “the database functions to store data and information related to cooking sessions”, including the threshold level of brownness. See desired brownness levels of a food shown in fig.18)
a computing device (computing system 20, see fig.4) in communication with the memory (database or memory, see para.0058 and 0165) and the imaging device (optical sensor/ camera 710) and comprising a software module (“software”, see para.0037. See para.0057, the computing system 20 includes the processor; thus, it comprises the software module as claimed) configured to determine an event-triggered interval based on the captured image (see fig.14, by taking the images at the interval (e.g.15 mins) to show the brownness of the food, it is clear that the software in the computing system determines the interval based on the captured image(s) shown in fig.14) and to trigger the capturing of images of the food item (see set of food images shown in fig.14) by the imaging device (optical sensor/ camera 710) at the event-triggered interval (see fig.14),

a mobile device (remote user device 40 (e.g., FIG. 11). “The user device 40 can be a mobile device (e.g., a laptop, tablet, phone, smartwatch, etc.)”, see para.0051) in communication with the computing device (computing system 20) of the cooking appliance (oven 100) and configured to: 

prompt a first user input during the cooking cycle (see fig.21), the first user input comprising one of ending the cooking cycle, adjusting a cook time, adjusting a temperature, or adjusting a functionality of the cooking appliance (para.0053 recites: “The user interface 30 can optionally include features with which the user can make adjustments to the current cooking session (e.g., starting, pausing, stopping cooking steps, changing temperature or other operation settings”), 
prompt a second user input (“feedback”) after completion of the cooking cycle (see figs.14-17), the second user input comprising user feedback on the completed cooking cycle (abstract: “collecting subjective feedback values from the user for the resulting food output condition of the foodstuff after the cooking session”). 
Bhogal does not explicitly disclose 
the event-triggered interval is based on a doneness of the food item to define a doneness-based event-triggered interval comprising at least one of a color change of the food item, an internal temperature of the food item, a humidity of the food item, bubbling of the food item, a crispiness of the food item, or a raising of dough in the food item; and
The mobile device configured to display the captured at least one image during the cooking cycle at the doneness-based event-triggered interval.
However, Dadlani Mahtani discloses a microwave oven comprising a built-in progress adjuster for adjusting the progress in accordance to said modification command, the event being cooking food and the event progress information. The device comprises:
the event-triggered interval (see para.0057, 0-5 mins, 6-10 mins, 11-15 mins, 0-20 mins, or 0-15 mins is event-triggered interval) is based on a doneness of the food item (see para.0057 and 0069-0072, the doneness of the pizza) to define a doneness-based event-triggered interval (see para.0057) comprising at least one of a color change of the food item or an internal temperature of the food item (see para. 0020-0021, 0054-0057, and 0069-0072. Para.0057 recites:  “…the received event related information trigger which of the pre-stored image or image sequence are being displayed. the event is baking pizza, there are several pizza images that are pre-stored and each of the images is associated with timing information. 0-5 minutes may be associated to unbaked pizza image, 6-10 minutes is associated to pizza image where the cheese is melted but the where the crust is still white, 11-15 minutes is where the cheese is yellowish and the crust is light brown… … the temperature of the oven triggers the speed of the video, i.e. if the temperature is 150.degree. C. the displayed video will take 20 minutes, whereas if the temperature is 200.degree. C. the displayed video will take 15 minutes. This will of course be correlated such that the temperature vs. the time of the video matches perfectly, i.e. the "status" of the pizza in the video matches the actual status of the pizza in the oven 107.”. Para.0054 recites: “the event would be cooking food and the event progress information may be … the temperature of the item being cooked, or the temperature within the household appliance during cooking, or a combination thereof.” Thus, Dadlani discloses the doneness-based event-triggered interval (e.g. 0-5 mins, 6-10 mins, 11-15 mins or 0-20 mins, 0-15 mins) comprising at least one of a color change of the food item (e.g. white, light brown color of the crust) or an internal temperature of the food item (e.g. 150, 200 .degree. C.)
The mobile device (interactive display device 100, see figs.3a-d) configured to display the captured images (image of the pizza 302) during the cooking cycle (see para.0069: “The display 102 may show a direct video link or temperature of the item 302 being cooked on the microwave or oven”) at the doneness-based event-triggered interval (see para.0070-0072 and figs.3a-d, interactive display device 100 configured to display the captured image of pizza 302 at any duration; thus, it would display the capture image at the 0-5 mins, 6-10 mins, 11-15 mins or 0-20 mins, or 0-15 mins depends on user selection).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the structures/ teachings of the doneness-based event-triggered interval as taught by Dadlani Mahtani into Bhogal’s invention such that the event-triggered interval is based on a doneness of the food item to define a doneness-based event-triggered interval comprising the color change of the food item or an internal temperature of the food item. In addition, by incorporating the doneness-based event-triggered interval as taught by Dadlani Mahtani, the mobile device in the combo Dadlani Mahtani and Bhoga would display the captured at least one image during the cooking cycle at the doneness-based event-triggered interval. Doing so allows the users to monitor the cooking process based on the cooking event of the oven easily. It allows the users “to do multiple activities at the same time” (See para.002 of Dadlani Mahtani). Also, it is “possible to indicate the progress of the event to a user of the interactive device in a user friendly way” (see para.0011 of Dadlani Mahtani). 
Regarding claim 9, Bhogal further discloses a sensor (“temperature probe”, see para.0109) for measuring an internal temperature of the food item (see para.0109). 
Regarding claim 10, Bhogal further discloses the sensor is a temperature probe (“temperature probe”, see para.0109).  
Regarding claim 11, Bhogal further discloses the temperature probe (“temperature probe”) is in communication with the computing device (computing system 20) and outputs a temperature reading (see fig.11 and para.0123. A temperature reading is shown on the phone 40).  
Regarding claim 14, Bhogal further discloses a controller (processing system 500, see fig.8) configured to modify operation of the cooking appliance (oven100) based on the first user input (see fig.8 and para.0039).  
Regarding claim 21, Bhogal further discloses adjusting the functionality of the cooking appliance comprises one of turning on and off a convention fan (see para.0074) and turning on and off a broiler (see para.0146: “updating a heating element parameter associated with the “Broil” operation parameter… (e.g., reducing the number of activated heating elements proximal the oven top”, which means turn off the activated heating elements).  
Regarding claim 22, Bhogal further discloses the memory (database/memory of the remote system 20) is configured to store the first and second user inputs (feedback values, see fig.14)
Regarding claim 23, Bhogal further discloses the doneness- based- event triggered interval automatically adjusts for a next cooking cycle based on the stored first and second user inputs (see figs.14,22,24, and para.0091,0144).  
Regarding claim 30, Bhogal further discloses the computing device (computing system 20) compares the color change of a food item at set-point interval (see para.0114: “the system can determine that the foodstuff (“chicken”) is below a threshold level of foodstuff parameter (“brownness”) …”). 
Regarding claim 32, the modification discloses substantially all the claimed limitations as set forth. The modification of Bhogal in view of Dadlani Mahtani further discloses the doneness-based event-triggered interval is based on the internal temperature of the food item (see para.0054-0057 of Dadlani Mahtani).  
Regarding claim 37, the modification discloses substantially all the claimed limitations as set forth. 
Bhogal does not explicitly disclose the doneness-based event-triggered interval is based on a crispiness of the food item determined from the captured image of the food item 
Dadlani Mahtani further discloses the doneness-based event-triggered interval is based on a crispiness of the food item determined from the captured image of the food item (see para.0057, the interval is based on the color change of the crust determined from the captured image of the baking pizza. One of the ordinary skills would determine that the light brown crust is crispier than the white one. Thus, the interval is based on the crispiness of the pizza/ color change of the crust determined from the captured image of the pizza).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings as taught by   Dadlani Mahtani in Bhogal’s invention such that the doneness-based event-triggered interval is based on a crispiness of the food item determined from the captured image of the food item. Doing so allows the users to monitor the cooking process based on the cooking event of the oven. It allows the users “to do multiple activities at the same time” (See para.002 of Dadlani Mahtani). Also, it is “possible to indicate the progress of the event to a user of the interactive device in a user friendly way” (see para.0011 of Dadlani Mahtani). 
Regarding claim 38, Bhogal discloses
A cooking appliance system (cooking system shown in fig.4), comprising: 
a cooking appliance (oven 100, see figs.4 and 6), comprising: 
a cooking chamber (oven cavity 200, see fig.6) for receiving a food item for cooking (see para.0039);
a door (door shown in fig.6) providing selective access to the cooking chamber (oven cavity 200); 
at least one heating element (heating elements 300, see figs.8-10) within the cooking chamber (oven cavity 200) for providing heat to the cooking chamber (oven cavity 200) and the food item (food cooking within the cavity, see para.0042) by at least one of thermal conduction or convection (see para.0079); and 
an imaging device (optical sensor/ camera 710, see figs.8-10. See para.0042, the optical sensor 710 include camera) positioned within one of the cooking chamber or the door (see para.0043 and figs.8-10) and having a field of view including at least a portion of the cooking chamber (oven cavity 200) and configured to capture an image of the food item inside the cooking chamber (see para.0042: “the sensor 700 can include an optical sensor 710 that functions to measure optical data about the cooking cavity 200 (e.g., foodstuff 10 within the cooking cavity 200”); 
a computing device (computing system 20, see fig.4) in communication with the imaging device (optical sensor/ camera 710) of the cooking appliance (oven 100) and comprising a software module (“software”, see para.0037. See para.0057, the computing system 20 includes the processor; thus, it comprises the software module as claimed)  configured to determine an event-triggered interval based on the captured image ((see fig.14, by taking the images at the interval (e.g.15 mins) to show the brownness of the food, it is clear that the software in the computing system determines the interval based on the captured image(s) shown in fig.14), and to trigger capturing at least one image of the food item (see set of food images shown in fig.14) by the imaging device (optical sensor/ camera 710) at the event triggered interval (see fig.14),

a mobile device (remote user device 40 (e.g., FIG. 11). “The user device 40 can be a mobile device (e.g., a laptop, tablet, phone, smartwatch, etc.)”, see para.0051) in communication with the computing device (computing system 20) of the cooking appliance (oven 100) and configured to: 

prompt a user input during the cooking cycle (see fig.21), the user input comprising one of ending the cooking cycle, adjusting a cook time, adjusting a temperature, or adjusting a functionality of the cooking appliance (para.0053 recites: “The user interface 30 can optionally include features with which the user can make adjustments to the current cooking session (e.g., starting, pausing, stopping cooking steps, changing temperature or other operation settings”).
prompt a user input during the cooking cycle (see fig.21), the user input comprising one of ending the cooking cycle, adjusting a cook time, adjusting a temperature, or adjusting a functionality of the cooking appliance (para.0053 recites: “The user interface 30 can optionally include features with which the user can make adjustments to the current cooking session (e.g., starting, pausing, stopping cooking steps, changing temperature or other operation settings”).
Bhogal does not explicitly disclose 
 the event-triggered interval is based on a doneness of the food item to determine a doneness-based event-triggered interval comprising at least one of a color change of the food item, an internal temperature of the food item, a humidity of the food item, bubbling of the food item, a crispiness of the food item, or a raising of dough in the food item; and
The mobile device configured to display the captured at least one image during the cooking cycle at the doneness-based event-triggered interval.
However, Dadlani Mahtani discloses a remote device is a household appliance (oven) comprising a built-in progress adjuster for adjusting the progress in accordance to said modification command, the event being cooking food and the event progress information. The device comprises:
 the event-triggered interval (see para.0057, 0-5 mins, 6-10 mins, 11-15 mins or 0-20 mins, or 0-15 mins is event-triggered interval) is based on a doneness of the food item (see para.0057 and 0069-0072, the doneness of the pizza) to determine a doneness-based event-triggered interval (see para.0057) comprising at least one of a color change of the food item or an internal temperature of the food item (see para. 0020-0021, 0054-0057, and 0069-0072. Para.0057 recites:  “…the received event related information trigger which of the pre-stored image or image sequence are being displayed. the event is baking pizza, there are several pizza images that are pre-stored and each of the images is associated with timing information. 0-5 minutes may be associated to unbaked pizza image, 6-10 minutes is associated to pizza image where the cheese is melted but the where the crust is still white, 11-15 minutes is where the cheese is yellowish and the crust is light brown… … the temperature of the oven triggers the speed of the video, i.e. if the temperature is 150.degree. C. the displayed video will take 20 minutes, whereas if the temperature is 200.degree. C. the displayed video will take 15 minutes. This will of course be correlated such that the temperature vs. the time of the video matches perfectly, i.e. the "status" of the pizza in the video matches the actual status of the pizza in the oven 107.”. Para.0054 recites: “the event would be cooking food and the event progress information may be … the temperature of the item being cooked, or the temperature within the household appliance during cooking, or a combination thereof.” Thus, Dadlani discloses the doneness-based event-triggered interval (e.g. 0-5 mins, 6-10 mins, 11-15 mins or 0-20 mins, 0-15 mins) comprising at least one of a color change of the food item (e.g. white, light brown color of the crust, etc.) or an internal temperature of the food item (e.g. 150, 200 .degree. C.)
The mobile device (interactive display device 100, see figs.3a-d) configured to display the captured at least one image (image of the pizza 302) during the cooking cycle (see para.0069: “The display 102 may show a direct video link or temperature of the item 302 being cooked on the microwave or oven such that the user can assess the readiness of the item and adjust the duration of cooking accordingly via an appropriate modification command”) at the doneness-based event-triggered interval (see para.0070-0072 and figs.3a-d. interactive display device 100 configured to display the captured image of pizza 302 at any duration; thus, it would display the capture image at the 0-5 mins, 6-10 mins, 11-15 mins or 0-20 mins, or 0-15 mins as user selection).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to include structures/teachings of the doneness-based event-triggered interval as taught by Dadlani Mahtani into Bhogal’s invention such that the event-triggered interval is based on a doneness of the food item to determine a doneness-based event-triggered interval comprising the color change of the food item or an internal temperature of the food item. In addition, by incorporating the doneness-based event-triggered interval as taught by Dadlani Mahtani, the mobile device in the combo Dadlani Mahtani and Bhoga would display the captured at least one image during the cooking cycle at the doneness-based event-triggered interval. Doing so allows the users to monitor the cooking process based on the cooking event of the oven. It allows the users “to do multiple activities at the same time” (See para.002 of Dadlani Mahtani). Also, it is “possible to indicate the progress of the event to a user of the interactive device in a user friendly way” (see para.0011 of Dadlani Mahtani). 
Regarding claim 39, Bhogal further discloses The cooking appliance of claim 38, wherein the mobile device is further configured to prompt a second user input (“feedback”) after completion of the cooking cycle (see figs.14-15, and 17), the second user input comprising a user feedback on the completed cooking cycle (abstract: “collecting subjective feedback values from the user for the resulting food output condition of the foodstuff after the cooking session”). 
Regarding claim 40, Bhogal further discloses the computing device (remote computing system 20, see fig.4) is located within the cooking appliance (see para.0056: “portions of the computing system can be located at the oven 100”).  
Regarding claim 41, the modification discloses substantially all the claimed limitations as set forth. 
Bhogal does not explicitly disclose the cooking appliance is further configured to push the captured images to the mobile device at the doneness-based event- triggered interval, for visual inspection of a current status of the food item.
Dadlani Mahtani  further discloses the cooking appliance (oven 107, see fig.1) is further configured to push the captured images (see figs.3a-d) to the mobile device (interactive display device 100, see figs.3a-d) at the doneness-based event- triggered interval (see para.0057, 0069-0072), for visual inspection of a current status of the food item (see figs.3a-d and para. 0057, 0069-0072).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings as taught by Dadlani Mahtani in Bhogal’s invention such that the cooking appliance is further configured to push the captured images to the mobile device at the doneness-based event- triggered interval, for visual inspection of a current status of the food item. Doing so allows the users to monitor the cooking process based on the cooking event of the oven. It allows the users “to do multiple activities at the same time” (See para.002 of Dadlani Mahtani). Also, it is “possible to indicate the progress of the event to a user of the interactive device in a user friendly way” (see para.0011 of Dadlani Mahtani).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal in view of Dadlani Mahtani as applied to claims 1 and 30 above, and further in view of Thomas (US 20170195542 A1, previously cited)
Regarding claim 31, Bhogal/ Dadlani Mahtani discloses all the claimed limitations as set forth.
Bhogal/ Dadlani Mahtani does not explicitly disclose the set-point interval is set by the user.  
Thomas discloses a system for acquiring at least one image inside a cooking device, comprising:
the set-point interval is set by the user (see para.0220: “the imaging time period may be selected on the graphical user interface on the display or control panel of the cooking device 1002”. It is clear that the user set the imaging period from the on the graphical user interface).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings as taught by Thomas into Bhogal such that the set-point interval is set by the user. Doing so allows the user can take pictures of the food at any event as desired.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal in view of Dadlani Mahtani as applied to claims 1 and 9 above, and further in view of Watt (US 20190130417 A1, previously cited)
Regarding claim 33, the modification discloses all the claimed limitations as set forth. Bhogal further discloses a humidity sensor (humidity sensor, see para.0041) configured to measure a humidity of the food item (see para.0041) 
Bhogal does not explicitly disclose the doneness-based event triggered interval is further based on the humidity of the food item.  
Watt discloses a system to maintain digital chain of custody of containers and products loaded therein, comprising:
the event triggered interval is further based on the humidity (see para.0033: “humidity sensor may also trigger an imaging sensor”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings as taught by Ebert into Bhogal, such that the modified Bhogal’s doneness-based event triggered interval is based on humidity. Doing so allows continuously and/or periodically monitor the interior of the cooking chamber for any environment changes (see para.0017of Watt).
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal in view of Dadlani Mahtani as applied to claim 1 above, and further in view of Nadiv (US 20190029504 A1, previously cited)
	Regarding claim 34, the modification discloses all the claimed limitations as set forth. Bhogal further discloses the doneness- based event triggered interval is further based on the occurrence of a recording event (see para.0108).
Bhogal does not explicitly disclose the doneness- based event triggered interval is further based on a bubbling of the food item determined from the captured image of the food item.  
Nadiv discloses a system for controlling images capturing, comprising:
the event triggered interval (interval between pictures, see para.0055) is further based on a bubbling determined (see para.0055: “take pictures of bubbles or content by using bubble and content detector 190”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings as taught by Ebert into Bhogal, such that the modified Bhogal’s doneness-based event triggered interval is based on a bubbling of the food item determined from the captured image of the food item.  Doing so allows the user can take pictures of the food at any event as desired.
Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal in view of Dadlani Mahtani as applied to claim 1 above, and further in view of Ebert (US 20190242584A1, previously cited)
	Regarding claims 35-36, the modification discloses substantially all the claimed limitations as set forth. Bhogal discloses the doneness-based event-triggered interval is based on the occurrence of a recording event (see para.0108).
Bhogal does not explicitly disclose the doneness-based event-triggered interval is further based on a shape change of the food item as recited in claim 35;
the shape change comprises a raising of dough as recited in claim 36.
  Ebert discloses a method for establishing a degree of browning of food to be cooked in a cooking chamber of a household cooking appliance, comprising:
The recording event shows shape change of the food item (“alterations to the food to be cooked during the cooking process may be considered. Such alterations may comprise a rising of the food to be cooked (for example of leavened dough)”, see para.0049. Para.0050 recites: “a new reference image is captured depending on an occurrence of an event.” Thus, one of the ordinary skill could make the reference image is captured depending on shape change of the food item) as recited in claim 35.
the shape change comprises a raising of dough (see para.0049) as recited in claim 36.
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings as taught by Ebert into Bhogal such that the interval is further based on a shape change of the food item and the shape change comprises a raising of dough. Doing so allows alterations to the food to be cooked during the cooking process may be considered and monitored (see para.0049 of Ebert).  
Response to Arguments
Rejections under 35 U.S.C. §112: the amendment has overcome the 112(b) rejections. The 112(b) rejections are withdrawn.
Rejections under 35 U.S.C. §102:
Regarding claims 1 and 38, Applicant’s arguments, see Remarks, filed on 02/08/2022, with respect to 102 have been fully considered and are persuasive in light of amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bhogal and the newly found reference Dadlani Mahtani, wherein Dadlani Mahtani discloses the newly added limitations: “the event- triggered interval is based on a doneness of the food item to determine a doneness-based event- triggered interval comprising at least one, an internal temperature of the food item, a color change of the food item, a humidity of the food item, bubbling of the food item, a humidity of the food item, or a crispiness of the food item”. Thus, the combination of Bhogal and Dadlani Mahtani fulfills all the claimed limitation as required in claims 1 and 38.
In addition, pages 2-4 in the Remark recites “Bhogal fails to disclose a computing device configured to define a doneness- based event-triggered interval…” and “Bhogal also fails to disclose a computing device configured to trigger the capturing of images at the doneness-based event-triggered interval as required by claim 1”. This feature does not in the claim language (for example, not recited in independent claims 1 and 38. Claims 1 and 38 recites: “a software module configured to determine an event- triggered interval… and to trigger the capturing of images of the food item by the imaging device at the event-triggered interval” (not “doneness-based event-triggered interval” as stated in the Remarks). Therefore, no patentable weight is given for the limitations which are not recited in the claim.
In addition, by incorporating the teachings of “doneness-based event- triggered interval” as taught by Dadlani Mahtani into Bhogal, the computing device in the combo Dadlani Mahtani into Bhogal would define the event-triggered interval and trigger images of the food at the event-triggered interval, wherein the event-triggered interval is based on a doneness of the food item to define a doneness-based event-triggered interval comprising  at least one of a color change of the food item or an internal temperature of the food item as recited in claim 1.
Claims 9-11, 14, 21-23, and 30, 39 are rejected by the virtue of their dependency from claims 1 and 38.
Rejections under 35 U.S.C. §103:

Claims 29, 31-37 : As stated above, the combination of Bhogal and Dadlani Mahtani fulfills all the claimed limitation as required in claim 1, wherein Dadlani Mahtani discloses the newly added limitations: “the event- triggered interval is based on a doneness of the food item to determine a doneness-based event- triggered interval comprising at least one, an internal temperature of the food item, a color change of the food item, a humidity of the food item, bubbling of the food item, a humidity of the food item, or a crispiness of the food item”
Also, claims 29, 31-37 are rejected by the virtue of their dependency from claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170280265 A1 discloses a system for determining whether a loudspeaker device has relocated, tilted, rotated, or changed environment, having: The one or more cameras of the loudspeaker 105A may capture images at regular intervals or in response to another triggering event (See para.0051).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761